OPINION ON REHEARING
In the Central Machinery tractor sale case, Central Machinery Co. v. Arizona State Tax Comm.,-U.S.-, 100 S.Ct. 2592, 65 L.Ed.2d-, the Court dealt only with a sale of “goods” on a reservation which was the only significant aspect of the transaction. The majority quoted from 25 U.S.C. § 263,' “introduction of goods” into the country belonging to any Indian Tribe; § 264, making it an offense to introduce goods or to trade on a reservation without a license; and 25 C.F.R. § 25.9(b), “itinerant peddlers.” The Court said: “One of the fundamental purposes of these statutes and regulations — to protect Indians from becoming victims of fraud in dealings with persons selling goods — . . . .” The tax in Central Machinery was exactly the same as considered in Warren Trading Post Co. v. Arizona Tax Comm’n, 380 U.S. 685, 85 S.Ct. 1242,14 L.Ed.2d 165, and the Court concluded that the only difference between this case and Warren Trading was that the seller here had no license and no fixed business on the reservation.
In our view, we considered Warren Trading fully and the sale of “things” case was not considered to be applicable to our problem. The Court in Central Machinery stated:
“The Indian trader statutes and their implementing regulations apply no less to a nonresident person who sells goods to Indians on a reservation than they do to a resident trader.”
The Court also there said:
“Since the transaction in the present case is governed by the Indian trader statutes, federal law pre-empts the asserted state tax.”
In our previous consideration of Warren Trading in the case before us we did not conclude that the matter was controlled by the Indian trader statutes. Thus it would appear that Central Machinery adds no new elements or factors not already considered.
White Mountain Apache Tribe v. Robert M. Bracker,-U.S.-, 100 S.Ct. 2578, 65 L.Ed.2d -, concerned Arizona’s attempt to levy a fuel tax and a motor vehicle tax on the non-Indian entity, Pinetop, which was trucking logs on the reservation to the Indian sawmill. The decision was 6 to 3.
Of the work of Pinetop, Justice Powell in concurring said that Pinetop operated solely and continuously upon an Indian reservation and:
*991“Pinetop’s daily operations are controlled by a comprehensive regulatory scheme. Federal officials direct Pine-top’s hauling operations down to such details as choice of equipment, selection of routes, speeds of travel, and dimensions of the loads. . . . Pinetop does all of the hauling at issue in this case over roads constructed, maintained, and regulated by the . . . Tribe and the Bureau of Indian Affairs.”
The Court also pointed out that the hauling contractors with the Indians were required to repair existing , roads and to build new ones, not the State of Arizona, and this is very expensive for the contractors. Pine-top’s business in Arizona was conducted solely on the reservation.
The Court in White Mountain said of the preemption argument and the burden:
“The Court has repeatedly emphasized that there is a significant geographical component to tribal sovereignty, a component which remains highly relevant to the pre-emption inquiry; though the reservation boundary is not absolute, it remains an important factor to weigh in determining whether state authority had exceeded the permissible limits. ‘ “The cases in this Court have consistently guarded the authority of Indian governments over their reservations.” ’ United States v. Mazurie, supra, 419 U.S. [544,] at 558 [, 95 S.Ct. 710, at 718, 42 L.Ed.2d 706] quoting Williams v. Lee, 358 U.S. 217, 223 [, 79 S.Ct. 269, 272, 3 L.Ed.2d 251] (1959). Moreover, it is undisputed that the economic burden of the asserted taxes will ultimately fall on the Tribe. Where, as here, the Federal Government has undertaken comprehensive regulation of the harvesting and sale of tribal timber, where a number of the policies underlying the federal regulatory scheme are threatened by the taxes respondents seek to impose . . . .”
And in a footnote:
“Of course, the fact that the economic burden of the tax falls on the Tribe does not by itself mean that the tax is preempted, as Moe v. Salish & Kootenai Tribes, 425 U.S. 463 [, 96 S.Ct. 1634, 48 L.Ed.2d 96] (1976), makes clear. Our decision today is based on the pre-emptive effect of the comprehensive federal regulatory scheme, which, like that in Warren Trading Post Co. v. Arizona Tax Comm'n, supra, leaves no room for the additional burdens sought to be imposed by state law.”
Under the footnote the burden argument is the same as preemption.
With the reexamination of our previous opinion it appears that the elements in both cited cases were considered and evaluated. The Motion for Rehearing is denied.